At the time set for hearing the parties filed a stipulation that the cause might be submitted without oral argument.
The court has examined the briefs and in the absence of the parties will proceed to determine the case without further delay.
The action is brought by the husband against the wife, to obtain a divorce. The appeal is from an order made by the court during the progress of the case, requiring the husband to pay to the wife certain sums of money for counsel fees and for expenses in traveling from Michigan to San Diego to attend the trial. It is claimed on the part of the appellant, the husband, that the evidence taken by the court does not show any proof of the husband's abilities. In the condition *Page 85 
of the record we cannot assent to this proposition. The case comes within the principle, so often stated, that a judgment or order will not be reversed unless error is shown and that the burden is upon the appellant to show the error. An affidavit of the wife was introduced and set out in full. It refers to and makes a part thereof another affidavit made by her in a previous case between the parties for the same cause. The record shows that the affidavit in the other case, which was referred to in the affidavit filed, was received and considered by the court, but the transcript does not set forth its contents. There is nothing in the record to show its contents or the facts it proved or tended to prove. Under the rule just stated, the court, on appeal, must assume that it contained facts sufficient to support the order of the court below. For that reason the order of the court will have to be affirmed.
The order is affirmed.